Case 2:19-cv-02495-ODW-KS Document 44 Filed 04/23/20 Page 1 of 3 Page ID #:304

     LAW OFFICES OF RONALD A. MARRON
 1   RONALD A. MARRON (SBN 175650)
     ron@consumersadvocates.com
 2   ALEXIS M. WOOD (SBN 270200)
     alexis@consumersadvocates.com
 3   KAS L. GALLUCCI (SBN 288709)
     kas@consumersadvocates.com
 4   651 Arroyo Drive
     San Diego, California 92103
 5   Telephone:(619) 696-9006
     Facsimile: (619) 564-6665
 6
     Attorneys for Plaintiff
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11   JENNIFER RENNICK, on behalf of                Case No.: CV 2:19-02495-ODW-KS
     herself, and all others similarly situated,
12                                                 CLASS ACTION
                         Plaintiff,
13         v.                                      STIPULATION FOR DISMISSAL
                                                   PURSUANT TO RULE 41(A)
14   NPAS SOLUTIONS, LLC.,
15
                         Defendant.
16
17
18
19
20
21
22
23
24
25
26
27
28


                Rennick v. NPAS Solutions, LLC. No. CV 2:19-02495-ODW-KS
                             STIPULATION FOR DISMISSAL
Case 2:19-cv-02495-ODW-KS Document 44 Filed 04/23/20 Page 2 of 3 Page ID #:305


 1         TO THE HONORABLE COURT, ALL PARTIES HEREIN AND
 2   THEIR RESPECTIVE ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that Plaintiff Jennifer Rennick, an Individual
 4   (“Plaintiff”), through her counsel of record, Kas L. Gallucci of the Law Offices
 5   of Ronald A. Marron, and NPAS Solutions, LLC (“Defendant”), through its
 6   counsel of record, Maura Kathleen Monaghan, hereby file this Stipulation for
 7   Dismissal pursuant to Federal Rule of Civil Procedure 41(a).
 8         This action shall be dismissed WITH PREJUDICE as to all individual
 9   claims asserted by Plaintiff against Defendant, and WITHOUT PREJUDICE as
10   to the class action claims asserted in the lawsuit pursuant to Federal Rule of
11   Civil Procedure 41(a).
12         Each party to bear their own costs and fees.
13         Respectfully submitted,
14
15 Dated: April 23, 2020             By: s/ Kas L. Gallucci
                                     LAW OFFICES OF RONALD A.
16
                                     MARRON
17                                   RONALD A. MARRON
                                     ALEXIS M. WOOD
18
                                     KAS L. GALLUCCI
19                                   651 Arroyo Drive
                                     San Diego, California 92103
20
                                     Telephone: (619) 696-9006
21                                   Facsimile: (619) 564-6665
22
                                     Attorneys for Plaintiff
23
                                     /s/ Maura Kathleen Monaghan
24
                                     Maura Kathleen Monaghan
25                                   Jacob W Stahl
                                     Debevoise and Plimpton LLP
26
                                     919 Third Avenue
27                                   New York, NY 10022
                                     Phone: 212-909-6000
28
                                          1

             Rennick v. NPAS Solutions, LLC. No. CV 2:19-02495-ODW-KS
                          STIPULATION FOR DISMISSAL
Case 2:19-cv-02495-ODW-KS Document 44 Filed 04/23/20 Page 3 of 3 Page ID #:306


 1                              Fax: 212-909-6836
                                Email: mkmonaghan@debevoise.com
 2
 3                              Attorneys for NPAS SOLUTIONS, LLC
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                    2

           Rennick v. NPAS Solutions, LLC. No. CV 2:19-02495-ODW-KS
                        STIPULATION FOR DISMISSAL
